United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Raleigh, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2239
Issued: February 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant filed a timely appeal from a March 16, 2007 decision of
the Office of Workers’ Compensation Programs that denied her request for reconsideration
because it was untimely filed and did not establish clear evidence of error. As there is no merit
decision within one year of the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On September 16, 2004 appellant, then a 41-year-old mail processor, filed a Form CA-2,
occupational disease claim, alleging that factors of her federal employment caused an emotional
condition. She stopped work on September 20, 2004. In a September 28, 2004 report,

Dr. Morton Meltzer, a Board-certified psychiatrist, advised that appellant sustained an
exacerbation of depression and bipolar disorder due to work stress. The Office initially denied
the claim on March 9, 2005.
Appellant, through her attorney, requested reconsideration on December 14, 2006 and
submitted additional medical and factual evidence. Pursuant to an Equal Employment
Opportunity Commission (EEOC) claim, an EEOC administrative law judge issued a decision
dated July 26, 2006 which found that appellant qualified as an individual with a disability who
requested a reasonable accommodation and that the employing establishment discriminated
against her when it stopped accommodating her and sent her home on November 1, 2004.
Appellant was awarded back pay of approximately $32,500.00, nonpecuniary damages of
$75,000.00 and attorney’s fees. In a notice of final action dated September 21, 2006, the
employing establishment implemented the EEOC’s decision.
By decision dated March 16, 2007, the Office denied appellant’s request for
reconsideration on the grounds that her request was untimely filed and she did not show clear
evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.1
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.2 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.3 Office procedures state that
the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth section 10.607 of Office regulations,4 if the claimant’s application for review
shows “clear evidence of error” on the part of the Office. In this regard, the Office will limit its
focus to a review of how the newly submitted evidence bears on the prior evidence of record.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.607(b); see 5 U.S.C. § 8128(a); Gladys Mercado, 52 ECAB 255 (2001).

3

Cresenciano Martinez, 51 ECAB 322 (2000).

4

20 C.F.R. § 10.607.

5

Alberta Dukes, 56 ECAB 247 (2005).

2

and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office decision. The Board makes an independent determination of whether a
claimant has submitted clear evidence of error on the part of the Office.6
ANALYSIS
The Board finds that, as more than one year had elapsed from the date of issuance of the
last merit decision in this case, the March 9, 2005 decision of the Office, appellant’s request for
reconsideration on December 14, 2006 was untimely filed. Consequently, appellant must
demonstrate clear evidence of error by the Office in denying her claim for compensation.7
In this case, with her December 14, 2006 reconsideration request, appellant submitted
additional factual and medical evidence including a July 26, 2006 EEOC decision finding that
the employing establishment discriminated against her. In its March 16, 2007 decision, without
discussing the evidence submitted, the Office found that appellant did not establish clear
evidence of error.
The Board finds that the Office failed to properly adjudicate appellant’s reconsideration
request. The underlying issue in this case is whether appellant met her burden of proof to
establish that she sustained an emotional condition causally related to factors of her federal
employment. On reconsideration, she submitted additional medical evidence and a July 26, 2006
EEOC decision, rendered more than one year after the Office’s March 9, 2005 decision. The
EEOC decision found that the employing establishment discriminated against appellant. In its
March 16, 2007 decision, the Office did not discuss the evidence submitted on reconsideration
and thus did not satisfy its obligation to provide a decision with appropriate findings and clearly
stated reasons. The case will be remanded to the Office for an appropriate decision that properly
considers the evidence submitted in this claim on the issue of clear evidence of error.8
CONCLUSION
The Board finds that the Office failed to properly adjudicate the clear evidence of error
issue presented.

6

Nancy Marcano, 50 ECAB 110 (1998).

7

20 C.F.R. § 10.607(b).

8

Tonja R. Hiebert, 55 ECAB 706 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 16, 2007 is set aside and the case is remanded to the
Office for proceedings consistent with this decision of the Board.
Issued: February 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

